      Case 1:17-cv-07495-JPC-GWG Document 121 Filed 01/27/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
SARAY DOKUM VE MADENI AKSAM SNAYI :
TURIZM A.S.,                                                           :
                                                                       :
                                    Plaintiff,                         :   17-CV-7495 (JPC)
                                                                       :
                  -v-                                                  :        ORDER
                                                                       :
MTS LOGISTICS, INC.,                                                   :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        It is hereby ORDERED that the Court will hear oral argument via telephone on Defendant

MTS Logistics Inc.’s Motion for Summary Judgment and Plaintiff Saray Doum ve Madeni Aksam

Snayi Turizm A.S.’s Cross-Motion for Summary Judgement on February 11, 2021 at 2:00 p.m. At

the scheduled time, counsel for all parties should call (866) 434-5269, access code 9176261.

        Although oral argument will not be confined to such topics, the parties should be prepared

to discuss the following:

    1. Plaintiff’s legal theory as to why it may sue on the MTS House B/L, including whether it is

        relying on a third-party beneficiary theory;

    2. Any relevant cases in this Circuit where a court has either allowed or prohibited the buyer

        of the cargo to sue on a bill of lading with a similar “merchant” clause;

    3. What facts support the parties’ positions on whether Plaintiff is the consignee or owner of

        the goods under the “merchant” clause of the MTS House B/L, including the relevance of

        the CIF terms in the agreements between Plaintiff and Oxyde Chemicals, Inc.;

    4. What relevance the reason for the U.S. Customs Redelivery Notices has on these claims;
    Case 1:17-cv-07495-JPC-GWG Document 121 Filed 01/27/21 Page 2 of 2




      and

   5. Whether, if Plaintiff has raised a prima facie case under the Carriage of Goods by Sea Act

      (“COGSA”), Defendant has raised any defenses.

      SO ORDERED.

Dated: January 27, 2021                           __________________________________
       New York, New York                                  JOHN P. CRONAN
                                                        United States District Judge




                                              2
